UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WELDON BAKER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00177-F-1)


Submitted:   April 25, 2013                  Decided:    April 30, 2013


Before AGEE and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Weldon Baker, Jr., Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Shawn Robert Evans, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Weldon Baker, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence based on Amendment 750 to the Sentencing Guidelines

and the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124

Stat.    2372       (“FSA”).         We    review     for    abuse    of     discretion     a

district court’s decision on whether to reduce a sentence under

§ 3582(c)(2) and review de novo a court’s conclusion on the

scope   of     its    legal    authority          under     that    provision.         United

States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).                             Finding no

reversible error, we affirm.

               In    2009,     Baker       pled      guilty,    pursuant      to   a     plea

agreement,      to    conspiracy           to   distribute      and   to     possess     with

intent to distribute fifty grams or more of cocaine base, in

violation of 21 U.S.C. § 846 (2006).                      Baker was sentenced to the

statutory mandatory minimum term of 120 months’ imprisonment.

In 2012, Baker, through counsel, sought a sentence reduction,

arguing that had he been sentenced under the FSA, he would not

have been subject to the 120-month mandatory minimum.

               Baker,    however,         originally      was   sentenced      before     the

enactment of the FSA.               We previously have held that the FSA does

not    apply    retroactively             to    offenders    who,     like    Baker,     were

sentenced before its enactment.                      United States v. Bullard, 645

F.3d    237,    246-49       (4th    Cir.),       cert.     denied,    132    S.   Ct.    356

                                                 2
(2011).    Moreover,       because   Amendment    750       did   not   lower   the

applicable Guidelines range, the district court properly denied

Baker’s motion to reduce sentence.         See Munn, 595 F.3d at 187.

           Accordingly, we affirm the district court’s order.                    We

dispense   with     oral    argument    because       the    facts      and   legal

contentions   are   adequately       presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       3